Title: From Benjamin Franklin to Samuel Mather, 4 June 1773
From: Franklin, Benjamin
To: Mather, Samuel


Reverend Sir,
London, June 4. 1773
I received your respected Favour of March 18. with the valuable Pamphlets it enclosed for which I thank you: By the next Opportunity I shall do myself the Honour of writing to you fully. At present I can only add that I am, with great Esteem and Respect, Reverend Sir, Your obliged and most obedient humble Servant
B Franklin

[In the margin:] I send you a Pamphlet, that shows the Spirit of some Missionaries towards the Colonies that encourage them. And a French one wherein you will find some liberal Sentiments on Commerce, Taxes, &c.
Mr Mather

